DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application and preliminary amendment filed on 01/22/2019.
Claims 21 and 22 have been canceled via the 01/22/2019 preliminary amendment.
Claims 1-20 are currently pending and have been examined.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0044] recites “storage device 90” when it appears that it should recite “storage device 80” to match the rest of the specification and drawings
Paragraph [0045] recites “comparing the requirements 88 to at least one of the parameters 82, driver feedback 84, and the requirements 88” when it appears it should recite “comparing the requirements 88 to at least one of the parameters 82, driver feedback 84, and user commands 86” in light of [0050]
Paragraph [0047] recites “when a requirement 88 conflicts with at least one of the parameters 82, driver feedback 84, and the requirements 88” when it appears it should recite “when a requirement 88 conflicts with at least one of the parameters 82, driver feedback 84, and the user commands 86” to match with [0050]
Paragraphs [0046] and [0047] recite “second user device 140” when it appears it should recite “second user device 110” because the first user device has been assigned element 140.
Paragraph [0047] recites “alarm 140” when it appears it should recite “alarm 142” to match the drawings 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: 
“a refrigeration unit” in claims 1 and 11
“a controller” in claims 1, 2, 5 and 11
“a sensor connectivity module” in claims 1 and 2
Specifically, “module” is being interpreted as a generic placeholder. “Configured to…” in claims 1 and 2 is the functional language being used to modify the generic placeholder. The generic placeholder is not modified by sufficient structure for performing the claimed functions. Specifically, “sensor connectivity” does not provide structure for how the module connects the first user device to the controller in claim 1 or for how the module receives parameters from the controller and transmits them to the first user device.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding “a controller”, the specification recites corresponding structure in [0038].
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
As discussed above, the claim limitations of “sensor connectivity module” in claims 1 and 2 as well as “a refrigeration unit” in claims 1 and 11 invoke 35 U.S.C. 112(f). However, Applicant’s specification does not recite sufficient structural support that is required for these claim limitations being interpreted under 35 U.S.C. 112(f). 
Applicant’s specification recites “sensor connectivity module” in paragraphs [0006], [0007], [0018], [0028], [0039], [0046] and [0049]. Regarding paragraphs [0006], [0007] and [0018], these paragraphs merely recite the same information as the claims. Paragraph [0028] 
Therefore, Applicant’s specification provides support for what the sensor connectivity module does but does not provide support for what the sensor connectivity module is. Because of this lack of structural support in the specification, Applicant’s specification also lacks sufficient written description for “sensor connectivity module”.  
Regarding “a refrigeration unit”, Applicant’s specification recites functions of the unit in paragraphs [0035] (i.e. providing various “desired environmental parameters”) and [0048] (“provide conditioned air”). Applicant’s specification recites what can impact the functioning of the unit in [0040] (weather) as well as [0044] and [0046] (commands transmitted through/via a controller). Applicant’s specification recites that a refrigeration unit may or may not have sensors (see [0037]), that a refrigeration unit may or may not have a controller (see [0038]), and that a refrigeration unit may or may not have a communication module (see [0039]). Although [0037]-[0039] mention some possible structural components, these components are all optional per Applicant’s disclosure. Therefore, Applicant’s disclosure at most provides a generic description of some portion of some possible refrigeration units, but does not provide a definition for what constitutes “a refrigeration unit” and further does not reference any structure for performing the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “proximate” in claims 1 and 12 is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Paragraph [0049] of the specification provides an example of the first user device being in the cockpit as being “proximate” to the refrigerated container. However, “proximate” is not explicitly defined in the disclosure, so one of ordinary skill in the art would not be able to ascertain what distance range from the refrigerated container would make the first device “proximate” to the refrigerated container. In other words, does the device need to be in the cockpit to be “proximate”, or can the driver remove the user device from the cockpit (for example, when stopped at a shipping dock waiting for the loading/unloading of cargo) and with it still being “proximate” to the container? Alternatively, could the first user device be attached to the outside of the refrigerated container and be considered “proximate”, or is there a minimum degree of separation required for the first device to be “proximate”? Because of the undefined term of degree “proximate”, claims 1 and 12 are indefinite.
Claims 2-11 are rejected by virtue of their dependence on indefinite claim 1. Claims 13-20 are rejected by virtue of their dependence on indefinite claim 12.
Claim limitation “sensor connectivity module” in claims 1 and 2 invokes 35 U.S.C. 112(f). However, it is unclear what the corresponding structure, material, or acts are for performing the entire claimed function as the function is not clearly linked to structure, material or acts.
Specifically, Applicant’s specification recites “sensor connectivity module” in paragraphs [0006], [0007], [0018], [0028], [0039], [0046] and [0049]. Regarding paragraphs [0006], [0007] and [0018], these paragraphs merely recite the same information as the claims. Paragraph [0028] recites functionalities of tracking parameters and transmitting them to a network, but provides no structural support. Similarly, [0039] recites functionalities of receiving parameters and relaying the parameters to a network. Paragraph [0039] does recite the sensor connectivity module being in “operative communication” with a communication module and “operably connected” to a first device, but these recitations do not provide structural support for the sensor connectivity module itself. Particularly, reciting what an element is connected to does not provide structural support for what the element itself actually is. Paragraph [0046] recites the module can perform similar functions with user commands as it can with parameters, but also does not recite any structural support. Finally, paragraph [0049] goes into further detail about functions using parameters without adding any structural support. Therefore, without a clear indication of the structure, material, or acts for performing the entire claimed function of “a sensor connectivity module” claims 1-11 are indefinite and are additionally rejected under 35 U.S.C. 112(b).
Claim limitation “a refrigeration unit” in claims 1 and 11 invokes 35 U.S.C. 112(f). However, it is unclear what the corresponding structure, material, or acts are for performing the entire claimed function as the function is not clearly linked to structure, material or acts.
Applicant’s specification recites functions of the unit in paragraphs [0035] (i.e. providing various “desired environmental parameters”) and [0048] (“provide conditioned air”). Applicant’s specification recites what can impact the functioning of the unit in [0040] (weather) as well as [0044] and [0046] (commands transmitted through/via a controller). Applicant’s specification optional per Applicant’s disclosure. Further, as discussed above, no structure is recited in these paragraphs that performs the conditioning of the air and provides the conditioned air to the container. The optional controller merely adjusts the functioning of whatever unnamed component(s) of the refrigeration unit is doing the conditioning, the optional sensors in [0037] merely “monitor the performance” of the unit, and the communication module of [0039] lacks any recited structural and merely connects the unit to network via wired or wireless communication. Therefore, it is unclear what structure of “a refrigeration unit” performs the claimed function of providing conditioned air to the container. Therefore, claims 1-11 are indefinite and further rejected under 35 U.S.C. 112(b). 
Applicant may: 
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 3-11 are additionally rejected by virtue of their dependence on indefinite claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 8, 9, 11, 12, 14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huat (U.S. Pre-Grant Publication No. 2015/0205308, hereafter known as Huat).
Regarding claim 1, Huat teaches:
A system for managing perishable goods within a cold chain distribution system, the system comprising: a transport refrigeration system including: a refrigerated container (see [0051] "FIG. 1 depicts a high level diagram of a system for use with embodiments of the invention. The system includes a container 102" for a transport refrigeration system and [0046]-[0047] for spoilable cargo being transported in the reefer containers and [0089] for the reefer being part of transportation chain of ships, trucks and/or trains)
a refrigeration unit coupled to the refrigerated container, the refrigeration unit being configured to provide conditioned air to the refrigerated container (see [0058] "The second portion of container 102 may comprise reefer unit 102(a) which controls the 
a controller configured to control the operation of the refrigeration unit (see [0060] "Reefer unit 102(a) may also include a reefer controller 102(b). Reefer controller 102(b) generally comprises control logic to control operation of the electromechanical components of the reefer unit 102(a). The reefer controller 102(b) may be responsible for determining when it is necessary for the conditioning components to be activated")
and a plurality of sensors configured to monitor parameters associated with at least one of the perishable goods, the refrigeration unit, and the refrigerated container, the plurality of sensors configured to transmit the parameters to the controller (see [0053] for temperature sensors for the container itself and supply/return air temps from/to the reefer unit, [0054] for temperature sensors for the temp of the cargo itself, [0055] for sensors detecting humidity, etc. Also see [0060] "the temperature sensors described above are typically connected to the reefer controller 102(b)")
a first user device located proximate to the refrigerated container and configured to allow manual entry of at least one of driver feedback and user commands
a sensor connectivity module configured to connect the first user device to the controller (see [0069] "Controller 106 may also contain data interface 106(b). Data interface 106(b) may be operatively coupled to the reefer controller 102(b) in order to read the temperature and humidity, or other operational data, of the container 102. Data interface 102(b) may also be used to send control data to the reefer controller 102(b)" and [0072] "Data interface 106(b) may also provide an interface for connection to configuration computer 108. Configuration computer 108 may be used to program the various functions of controller 106" Data interface 106(b) being interpreted as a "sensor connectivity module")
and a network wirelessly connected to the first user device, the network including: a storage device to store at least one of requirements, the driver feedback, the user commands, and the parameters (see [0122] “The components in the computer apparatus may be present in any of the elements shown in any of the preceding figures… external interface 1381 can be used to connect the computer apparatus to a wide area network such as the Internet” and the WiFi of [0082] for the computer 108 being connected wirelessly to the network. See [0084] “Data server 114 may receive the operational parameters and store the operational parameters in a database (not shown)” and [0051] and Fig. 1 for data server 114 being part of the network)
and a processor configured to analyze at least one of the requirements, the driver feedback, the user commands, and the parameters (see [0076] "Controller 106 may also include a processor 106(c) which is coupled to non-transitory, tangible, computer readable medium 106(d)" and [0078] "Processor 106(c) may be programmed to periodically read the temperature and/or humidity information and other operational parameters from reefer controller 102(b) through data interface 106(b)...The processor may also be programmed to report an operational parameter immediately upon the 
Regarding claim 3, Huat teaches all of the limitations of claim 1 above. Huat further teaches:
wherein: the processor is configured to transmit the parameters to a second user device (see [0075] "Controller 106 may be configured to report temperature and/or humidity and operational parameters periodically, or when certain thresholds are exceeded. Configuration computer 108 may be used to set the periodic reporting interval or the threshold values" and [0082]-[0083] for various transmission techniques to allow in [0084] the parameters to be sent to a user computer 118, which is a second device)
Regarding claim 4, Huat teaches all of the limitations of claim 3 above. Huat further teaches:
wherein: the processor is configured to receive user commands from the second user device (see [0114] for user of user computer 118 changing set points, etc. and sending the commands to the processor 106 (c))
Regarding claim 5, Huat teaches all of the limitations of claim 1 above. Huat further teaches:
wherein: the processor is configured to transmit user commands to at least one of the first user device and the controller (see [0115] "Once the processor 106(c) has converted the control data to the protocol required by the reefer controller 102(b), the processor, through the data interface 106(b) may send the control data to the reefer controller 102(b)" and [0064] "Control data, such as the temperature set point, resetting of alarms, and other such parameters" Controller sends user commanded setpoints, thresholds to the controller)
Regarding claim 6, Huat teaches all of the limitations of claim 1 above. Huat further teaches:
wherein: the processor is configured to compare the requirements to at least one of the parameters, the driver feedback, and the user commands (see [0078] "Processor 106(c) may be programmed to periodically read the temperature and/or humidity information and other operational parameters from reefer controller 102(b) through data interface 106(b)...The processor may also be programmed to report an operational parameter immediately upon the occurrence of an out of range condition of any of the operational parameters" processor compares the parameters to the user commands/requirements)
Regarding claim 8, Huat teaches all of the limitations of claim 4 above. Regarding the limitations introduced in claim 8, please see the rejection of claim 6 above.
Regarding claim 9, Huat teaches all of the limitations of claim 8 above. Huat further teaches:
wherein: the processor is configured to activate an alarm on the second user device when the requirements conflict with at least one of the parameters, the driver feedback, and the user commands (see [0085] "controller 106 may report the readings upon certain out of range conditions. For example, if a certain temperature set point is desired, temperature readings outside a configured range may be immediately reported. For example, temperature readings at least 1 degree, 2 degrees, 5 degrees, or 10 degrees outside the configured range may be reported immediately" these reports viewable by second device per [0086]. Also see temp alarm on Fig. 11 and [0116] "The screen may also display the operational parameter items 1104 of the reefer including the current state 1106. Such status is similar to the status described with respect to FIG. 8. For example, the operational information can include an item identifier, such as "Coolant Temp." and the current status of that item. As shown in FIG. 11, the item "Coolant Temp." is currently in an alarmed state.")
Regarding claim 11, Huat teaches all of the limitations of claim 1 above. Huat further teaches:
wherein: the controller adjusts the operation of the refrigeration unit in response to the user commands (see [0060] "the reefer controller 102(b) allows for a temperature and/or humidity set point to be entered, and the reefer controller will maintain the container portion at the desired temperature and/or humidity. In some cases, the reefer controller 102(b) will allow for a temperature and/or humidity range to be set, and the reefer controller will activate the conditioning equipment if the temperature and/or humidity is out of range")
Regarding claim 12, Huat teaches:
A method of managing perishable goods within a cold chain distribution system, the method comprising: transporting perishable goods, using a refrigerated container (see Figs. 9 (corresponding to [0111] and [0112]) and 12 (corresponding to [0121]) for methods of reporting of parameters of a reefer and implementing user commands in the reefer, respectively. Also see [0046]-[0047] for spoilable cargo being transported in the reefer containers)
cooling the perishable goods using a refrigeration unit coupled to the refrigerated container, the refrigeration unit being configured to provide conditioned air to the refrigerated container
controlling the operation of the refrigeration unit using a controller (see [0060] "Reefer unit 102(a) may also include a reefer controller 102(b). Reefer controller 102(b) generally comprises control logic to control operation of the electromechanical components of the reefer unit 102(a). The reefer controller 102(b) may be responsible for determining when it is necessary for the conditioning components to be activated")
monitoring, using a plurality of sensors, parameters associated with at least one of the perishable goods, the refrigeration unit, and the refrigerated container, the plurality of sensors configured to transmit the parameters to the controller (see [0053] for temperature sensors for the container itself and supply/return air temps from/to the reefer unit, [0054] for temperature sensors for the temperature of the cargo itself, [0055] for sensors detecting humidity, etc. Also see [0060] "the temperature sensors described above are typically connected to the reefer controller 102(b)")
transmitting, using a network, at least one of driver feedback, user commands, and the parameters from a first user device to a storage device, the first user device being located proximate to the refrigerated container and configured to allow manual entry of at least one of driver feedback and user commands (see [0072] "Data interface 106(b) may also provide an interface for connection to configuration computer 108. Configuration computer 108 may be used to program the various functions of controller 106" and [0075] "Controller 106 may be configured to report temperature and/or humidity and operational parameters…when certain thresholds are exceeded. Configuration computer 108 may be used to set…the threshold values". See web page 4(d) provided by server 114 in [0098] “FIG. 4(d), this shipper has configured controller 106 to report the temperature and/or humidity every 30 minutes 430. In addition, as can be seen at time 01:07:00 432, shipper ID 415 may have configured his controller to report an out of range condition immediately upon occurrence, rather than waiting for the next periodic reporting interval” and [0096] “It should be understood that the data displayed is merely 
storing, using the storage device, at least one of the driver feedback, the user commands, the parameters, and requirements (see [0084] “Data server 114 may receive the operational parameters and store the operational parameters in a database (not shown)” and [0051] and Fig. 1 for data server 114 being part of the network)
and analyzing, using a processor, at least one of the driver feedback, the user commands, the parameters, and the requirements (see [0111] "The process begins at step 902 wherein the data is read from the reefer controller. As described earlier, the frequency of data being read from the reefer controller is configurable by the user. The process then continues to step 904 where it is determined if the data is out of range" analyzing the parameters in relation to the user commands/requirements of an acceptable range for the parameters)
Regarding claim 14, Huat teaches all of the limitations of claim 12 above. Huat further teaches:
transmitting, using the processor, the parameters to a second user device (see [0075] "Controller 106 may be configured to report temperature and/or humidity and operational parameters periodically, or when certain thresholds are exceeded. Configuration computer 108 may be used to set the periodic reporting interval or the threshold values" and [0082]-[0083] for various transmission techniques to allow in [0084] the parameters to be sent to a user computer 118, which is a second device
Regarding claim 16, Huat teaches all of the limitations of claim 12 above. Huat further teaches:
transmitting, using the processor, user commands to at least one of the first user device and the controller (see [0115] "Once the processor 106(c) has converted the control data to the protocol required by the reefer controller 102(b), the processor, through the data interface 106(b) may send the control data to the reefer controller 102(b)" and [0064] "Control data, such as the temperature set point, resetting of alarms, and other such parameters" Controller sends user commanded setpoints, thresholds to the controller)
Regarding claim 17, Huat teaches all of the limitations of claim 12 above. Huat further teaches:
comparing, using the processor, the requirements to at least one of the parameters, the driver feedback, and the user commands (see [0078] "Processor 106(c) may be programmed to periodically read the temperature and/or humidity information and other operational parameters from reefer controller 102(b) through data interface 106(b)...The processor may also be programmed to report an operational parameter immediately upon the occurrence of an out of range condition of any of the operational parameters" processor compares the parameters to the user commands/requirements)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 10, 13, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huat (U.S. Pre-Grant Publication No. 2015/0205308, hereafter known as Huat) in view of Burch, V et al. (U.S. Pre-Grant Publication No. 2016/0239802, hereafter known as Burch).
Regarding claim 2, Huat teaches all of the limitations of claim 1 above. Huat further teaches:
wherein: the sensor connectivity module is configured to receive the parameters from the controller (see [0069] “Controller 106 may also contain data interface 106(b). Data interface 106(b) may be operatively coupled to the reefer controller 102(b) in order to read the temperature and humidity, or other operational data, of the container 102”)
As discussed in [0075] and [0082]-[0084] Huat teaches wirelessly transmitting the operational data to a second user device, distinct from computer 108. Huat further teaches in [0063]-[0064] a laptop that can connect via a data communications port to controller 102(b) to receive operational data (temperature of container, etc.) and enter control data (temperature set points, etc.). However, this laptop is receiving the parameters directly from the controller, and not via the controller 106. Huat also teaches that this laptop is distinct from the computer 108 taught as the first device. However, Burch teaches:
wherein: the sensor connectivity module is configured to receive the parameters from the controller and transmit the parameters to the first user device (see [0033] for parameters received by managing node 110 and [0032] “External managing node 110…may also be connected to one or more user access devices 140, which may be used by logistics personnel...As described below in more detail, such a user access device 140 may be a display-enabled device that allows logistics personnel to receive messages (such as alert notifications related to an item 130a shipped in container 115) and/or provide user input” for managing node 110 transmitting parameters to a first user device)
It would have been obvious to one of ordinary skill in the art at the time of filing to include the external managing node (analogous to Huat’s controller 106) transmitting the parameters to a user device as taught by Burch in Huat, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function 
Regarding claim 7, Huat teaches all of the limitations of claim 6 above. Huat further teaches activating an alarm on a second user device (computer 118) as is discussed above regarding claim 9. Huat further teaches in [0064] a laptop connected to the reefer controller 102(b) displaying alarms. However, this laptop is disclosed as being separate from the first user device, computer 108. Burch teaches:
wherein: the processor is configured to activate an alarm on the first user device when the requirements conflict with at least one of the parameters, the driver feedback, and the user commands (see [0032] “External managing node 110…may also be connected to one or more user access devices 140, which may be used by logistics personnel…involved in a container related logistics operation. As described below in more detail, such a user access device 140 may be a display-enabled device that allows logistics personnel to receive messages (such as alert notifications related to an item 130a shipped in container 115)”. Also see [0095] for an alert notification being sent to external node 110 for an abnormal temperature. User device 140 connects through external node 110, so the processor of external node 110 activates the alarm on the first user device)
It would have been obvious to one of ordinary skill in the art to combine this teaching of Burch with Huat. As Burch states in [0095], the alert notifications to user access devices of 
Regarding claim 10, Huat teaches all of the limitations of claim 1 above. As discussed above, Huat teaches the first device being a computer in [0072]-[0075], and does not explicitly teach the first device being at least one of a mobile phone and tablet. However, Burch teaches:
wherein: the first user device is at least one of a mobile phone and tablet (see [0052] "exemplary user access device 140 may be implemented using a desktop computer, a laptop computer, a tablet (such as an Apple iPad® touchscreen tablet), a personal area network device (such as a Bluetooth® device), a smartphone (such as an Apple iPhone®),")
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a mobile phone or a tablet of Burch for the computer of Huat. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 13, Huat teaches all of the limitations of claim 12 above. Regarding the limitations introduced in claim 13, please see the rejection of claim 2 above.
Regarding claim 15, the combination of Huat and Burch teach all of the limitations of claim 13 above. Regarding the limitations introduced in claim 15, please see the rejection of claim 4 above.
Regarding claim 18, Huat teaches all of the limitations of claim 17 above. Regarding the limitations introduced in claim 18, please see the rejection of claim 7 above.
Regarding claim 19, the combination of Huat and Burch teach all of the limitations of claim 15 above. Regarding the limitations introduced in claim 19, please see the rejection of claim 6 above.
Regarding claim 20, the combination of Huat and Burch teach all of the limitations of claim 19 above. Regarding the limitations introduced in claim 20, please see the rejection of claim 9 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kwak (U.S. Pre-Grant Publication No. 2016/0148440) teaches a remote server that is capable of receiving user commands and contains an information database of the cargo
Westcott et al. (U.S. Pre-Grant Publication No. 2014/0180953) teaches transport control conditions including atmospheric conditions including oxygen, CO2 and ethylene 
McIlvain et al. (U.S. Pre-Grant Publication No. 2011/0193710) teaches a system for monitoring a reefer and sending information to a local device and remote device
Saenz et al. (U.S. Patent No. 9,829,898) teaches modifying parameters of a microenvironment of a reefer using a remote device over a network
Benjamin et al. (U.S. Pre-Grant Publication No. 2016/0260059) teaches activating alarms on user devices when a parameter of cargo in transit exceeds a threshold
https://www.orbcomm.com/en/industries/transportation-and-distribution/cold-chain-monitoring (accessed as of 05/21/2016) teaches using sensors to monitor refrigerated container temperature and to generate alerts if temperature changes occur
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625